CANTY, J.
(dissenting).
I cannot concur. The three cities in this state having each over 50,000 inhabitants are Duluth, St. Paul, and Minneapolis. Each of these cities is governed by a number of special laws, which, taken together, constitute its charter, and which were enacted by the legislature before the constitutional amendment adopted in 1892 prohibiting such special legislation. Each of these charters is radically different from the others.' There is one limitation on the amount of bonded indebtedness of Duluth, another as to the amount of bonded indebtedness of Minneapolis, and no limitation at all as to the amount of the bonded indebtedness of St. Paul, except as to the amount which may be incurred for park purposes, which is not material here. Laws 1899, c. 50, purports on its face to include these three cities in one class, and I agree with the majority of the court that, under the constitutional amendment adopted at the last election, it is now proper to include all cities of over 50,000 inhabitants in one class, whether population is or is not a proper basis of classification as regards the particular subject of legislation. But in all other respects the classification must still be a proper one.
The subject of legislation in chapter 50 is limitation on the amount of bonded indebtedness in the cities of the class. The legislature must now treat all the members of the class alike. If St. Paul is to be permitted to go without any limitation as to the amount of her bonded indebtedness, the legislature cannot by any pretended general law change the limit as to Duluth or Minneapolis otherwise than by removing all limitations as to them also. This principle is laid down by the repeated decisions of this court and the courts of other states having such constitutional prohibitions against special legislation. But chapter 50 does not treat all the members of the class alike. It raises the limit of the amount of the bonded indebtedness, and fixes a new limit, as to Duluth, while it leaves the limit as to Minneapolis unchanged, and permits St. Paul to go without any limit at all. This is justified on the pretext of providing for temporary existing conditions, and it is held that the legislature was warranted in adopting the policy that they would cure the present evil, without encouraging the repetition of the evil in the future, and therefore had a right to make the law *452apply only to existing, and not to future, floating indebtedness. My answer is that, under the constitution, if the legislature acts at all, it can adopt no policy in the matter except to repeal all limitations on bonded indebtedness as to the other members of the alleged class while St. Paul is permitted to go wholly without limitation. If, under these circumstances, it is unconstitutional to make a permanent change in the bond limit of Duluth alone, it is equally so to make a temporary change as to such limit.
A special law cannot be rendered general by making it still more special in some other respect. Limiting this law to present conditions does not in the least remove the objection I have referred to. In fact, it is, in my mind, a question whether limiting the law to present, existing conditions does not, of itself, make the law special. But I will not discuss that question now. There is no exigency or occasion for this act except the mere fact that there is a bond limit in the charter of Duluth, while there is none in the charter of another member of the alleged class. But the pretense of adopting all cities of over 50,000 inhabitants as a basis of classification in this act is a mere sham. If the act had not used words to conceal its thoughts, but had used plain, straightforward language, it would have named Duluth as the city to which it applied, and would have referred in no manner to any other city. It would simply have provided for raising the bond limit of Duluth by the amount of its present floating indebtedness, but to no greater extent. Whether this is a temporary or a permanent change in the bond limit of Duluth, it is a simple and clear case of special legislation, and comes directly within the principle of the case of State v. Ritt, 76 Minn. 531, 79 N. W. 535, decided but a few months ago.
It seems to me that chapter 50 is the most vicious piece of special legislation that has come before this court since the adoption of the constitutional amendment of 1892, and the decision of the majority throws the door wide open, not to reasonable special legislation, but to special and temporary patchwork, the most vicious of all special legislation. All the legislature has to do after this is to fail and refuse to pass general laws on any particular subject until there is a present crying necessity for legislative redress, and then seize on the present existing circumstances of such present neces*453sity as constituting a proper class for -which, to legislate and pass an act which applies only to the present case, and will not apply to future cases as they arise. I cannot see the constitution set aside and perverted in this manner without protesting.